Citation Nr: 1724992	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-27 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee condition prior to June 17, 2014, and in excess of 30 percent after August 1, 2015.

2.  Entitlement to a disability rating in excess of 10 percent for a left knee condition prior to February 21, 2017.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to September 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010, February 2013 and November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran filed an October 2011 appeal requesting a new hearing with the Decision Review Officer (DRO).  That hearing was not scheduled and the Veteran did not receive a new TDIU rating decision from the DRO.  The Veteran received a hearing before the Board on September 2016.  This Board's decision completes the Board's review of the Veteran's claim for TDIU.

In a May 2017 rating decision a temporary total disability rating was assigned effective February 21, 2017 based on a period of convalescence following a total knee replacement surgery.  Additionally, special monthly compensation based on being housebound was granted from February 21, 2017 to April 1, 2018.  Pursuant to VA regulations, a 100 percent rating will be assigned for one year following a total knee replacement surgery, after which the Veteran will be returned to at minimum a 30 percent rating.  This decision is concerned with the Veteran's left knee disability rating prior to his total left knee replacement.  While the Board could hold the claim in abeyance until the Veteran's post convalescent rating was assigned.  The Board finds that this would unnecessarily delay the adjudication of the Veteran's claim.  Thus, the left knee claim prior to his surgery will be rated, and to the extent that the Veteran disagrees with that rating that is assigned as of April 1, 2018, he should file a notice of disagreement.  This Board decision completes the Board's review of the Veteran's claim for increased rating for his left knee.
FINDINGS OF FACT

1.  Prior to June 17, 2014, the Veteran's right knee disability was manifested by pain, limitation of movement and slight lateral instability, but moderate or severe re current subluxation or lateral instability, ankylosis, flexion functionally limited to less than 60 degrees, extension functionally limited to 15 degrees or more, impairment of the tibia and fibula, or genu recurvatum were not shown.

2.  From June 17, 2014 until August 1, 2015, the Veteran was assigned a temporary 100 percent rating for convalescence after his total right knee replacement.

3.  From August 1, 2015 onward, the Veteran's right knee disability has been manifested by pain with movement, but has not shown chronic residuals of severe painful motion or weakness in the right knee, and did not show any combination of limitation of motion and/or instability that would warrant a rating in excess of 30 percent.

4.  Prior to February 21, 2017, the Veteran's left knee disability was manifested by pain and limitation of motion, but the evidence of record does not show ankylosis, recurrent subluxation or lateral instability, flexion functionally limited to less than 60 degrees, extension functionally limited to 15 degrees or more, impairment of the tibia and fibula, or genu recurvatum.

5.  From February 21, 2017 until April 1, 2018, the Veteran is assigned a temporary 100 percent rating for convalescence after his total left knee replacement.

6.  The Veteran's service connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment (excluding the Veteran's periods of convalescence for left and right total knee replacement).





CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to June 17, 2014 and in excess of 30 percent from August 1, 2015 onward for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5055, 5256-5263.

2.  The criteria for a disability rating in excess of 10 percent prior to February 21, 2017 for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5256-5263.

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and lay statements have been obtained.  Additionally, the Veteran testified at a hearing before the Board and a transcript of the hearing is of record.
The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, the Veteran has not objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Rating

In November 2011, the Veteran filed a claim seeking increased disability ratings for his service connected bilateral knee disorders.  In his claim, the Veteran stated that his bilateral knee disabilities are severe.  The Veteran appealed the right knee disability ratings assigned prior to June 17, 2014 and after August 1, 2015.  In addition, the Veteran is appealing his left knee disability rating assigned prior to February 21, 2017.

Regarding the right knee, a February 2013 rating decision granted the Veteran the following ratings for his right knee disability: a noncompensable rating effective October 2011, under DC 5260; a 10 percent disability rating effective September 1995 under Diagnostic Codes 5010, 5261. The rating decision made no change to his assigned 10 percent disability rating under DC 5257, but the effective date was changed from September 1995 to October 2011.  Furthermore, in a November 2014 rating decision, the Veteran was assigned a total right knee disability rating effective June 17, 2014 to August 1, 2015 and a disability rating of 30 percent effective August 1, 2015 onward under Diagnostic Code 5055.  The Veteran appealed.

Regarding the left knee, a February 2013 rating decision for the Veteran's left knee disability granted a noncompensable rating effective October 2011, under diagnostic codes 5260; and a 10 percent disability rating effective September 1995 under Diagnostic Codes 5010, 5261(previously 5257).  The Veteran appealed.

The Board notes that in a May 2017 rating decision, the Veteran was assigned a total left knee disability rating from February 21, 2017 to April 1, 2018, consistent with Diagnostic Code 5055, and a rating of at least 30 percent will be assigned thereafter, depending on the residuals of the total knee replacement surgery.  Because this surgery effectively truncated the Veteran's appeal, the Board finds it to be most prudent to rate the period prior to the surgery, and should the Veteran disagree with the future rating that will be assigned as of April 2018, he should file a notice of disagreement.  This decision is considered to end the Board's jurisdiction over the Veteran's left knee appeal. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Right Knee Disability Prior to June 17, 2014 and Left Knee Disability Prior to February 21, 2017

The Veteran is seeking a disability ratings for a right knee disability prior to June 17, 2014 (prior to his total right knee replacement surgery the Veteran was rated at 10 percent for instability and at 10 percent for arthritis), and in excess of 10 percent for a left knee disability prior to February 21, 2017.  The Veteran testified at a September 2016 Board hearing that he experiences bilateral knee pain, lack of range of motion and discomfort.  The Board notes that the Veteran underwent total right knee and left knee replacements in June 2014 and August 2017 respectively.

Diagnostic Codes relevant to evaluate the Veteran's knee disabilities prior to his left and right knee replacements are 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  The Board has considered the applicability of each of the Diagnostic Codes applicable to the knees to determine whether the Veteran is entitled to a greater or separate disability rating at any point during the course of the Veteran's appeal.
The Board will first address whether the Veteran is entitled to a greater rating based on the Diagnostic Codes applicable to limitation of motion of the right and left knee.  Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5261.

Regarding the right knee, under DC 5261, the Veteran was assigned a 10 percent disability rating and under DC 5260 a noncompensable rating prior to June 17, 2014.  Regarding the left knee, under 5261, the Veteran was assigned a 10 percent disability rating prior to February 21, 2017.  In an October 2011 substantive appeal, the Veteran reported that his knees had worsened in severity.

Turning to the medical evidence, the Veteran's treatment records throughout the period on appeal indicate that the Veteran manifested pain and reduced movement in both knees.  Additionally, the Veteran testified that he used knee braces on both knees during the period on appeal.

The Veteran underwent a VA examination in January 2013 at which time he reported left and right knee pain that he estimated to be eight out of ten in severity.  The examiner observed that extension for both knees was normal and flexion was limited to 60 degrees.  However, pain began after just 10 degrees of flexion in both knees.  There was no change in range of motion following repetitive use.  The examiner opined that the Veteran's bilateral knees were not additionally limited by swelling, excess fatigability or, incoordination after repetitive use.  Slight in stability was noted in the right knee, although stability testing in the left knee was normal.

Regarding the left knee, a July 2014 VA treatment note reported that the Veteran's left knee had a full range of motion, and, no warmth or swelling.

The Veteran underwent a VA examination in November 2014 of the left knee.  The examiner reported that the Veteran's left knee extension and flexion were normal, but accompanied by pain on movement.  The examiner noted that the Veteran was able to perform repetitive testing, but some functional loss with extension did occur with the range of motion.  The range of motion was slightly reduced to 110 to 0 degrees.  No reduction in strength, and use of an assistive device (knee brace) was noted.  Stability testing was normal on the left.

The Veteran underwent another VA examination in September 2015.  This examination was for an evaluation of the Veteran's status post total right knee arthroplasty, but the examiner also examined the Veteran's left knee.  The examiner reported that the Veteran's left knee's initial range of motion was outside of normal, flexion was 0 to130 and the extension 130 to 0.  The examiner opined that this range of motion did not contribute to functional loss and no evidence of pain with weight bearing was noted.  There was no limitation of his range of motion after repetitive testing.  The examiner opined that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

In a November 2016 and August 2017 treatment record, the Veteran was reported doing well regarding his left knee.  The range of motion was from 5 to115 degrees and no instability reported.

As described, during this period on appeal, the Veteran had flexion limited to no less than 60 degrees bilaterally and extension of 0 degrees bilaterally.  At no time has the Veteran's extension been shown to be limited to 10 degrees or more or his flexion limited to 45 degrees or less.  Therefore, having reviewed the evidence as reported above, the Board has determined that the Veteran's service-connected right knee disability prior to June 16, 2014 and the Veteran's service-connected left knee disability prior February 21, 2017 do not warrant ratings in excess of 10 percent based on limitation of the ranges of motion.  38 C.F.R. 4.71a, DCs 5260, and 5261.

In reaching this conclusion, the Board has considered whether compensable disability evaluations are warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.

At the Veteran's 2013 VA examination, he reported experiencing bilateral flare-ups once a week and lasting 24 hours.  The examiner diagnosed the Veteran's left knee with degenerative Joint disease (DJD) and diagnosed his right knee with advanced degenerative arthritis.   There was some pain after just 10 degrees of forward flexion at the 2013 VA examination, but such was not seen at the 2014 VA examination, and even in 2013, the Veteran's range of motion was not actually diminished by repetitive motion testing.  Moreover, the examiner opined that the Veteran's bilateral knees were not additionally limited by swelling, excess fatigability or, incoordination after repetitive use.

The Veteran underwent a VA examination in November 2014 of the left knee (prior to February 21, 2017 knee replacement surgery).  The Veteran said he is unsecure with the left knee and states that he has flare-ups with prolonged standing or walking that are mild to moderate and last one to three hours.  He states he can't walk if his knee swells.  The examiner observed the Veteran using a roller walker as an assistive device.  The examiner reported no functional loss or impairment of the Veteran's left knee.  The examiner observed that the Veteran's extension and flexion were normal but accompanied by pain on movement.  Strength was normal and there was no instability of the left knee.  The examiner stated there was no change in range of motion following repetitive movement and no evidence of pain with weight bearing.  The examiner reported no reduction in muscle strength, no ankylosis, no recurrent subluxation, history of lateral instability.  The examiner found that joint stability testing was normal of the left knee.

The Veteran underwent another VA examination in September 2015.  This examination was for an evaluation of the Veteran's status post total right knee arthroplasty, but the examiner also examined the Veteran's left knee.  
Regarding the Veteran's left knee pain was only noted when his knee popped during flexion examination.  The examiner noted that the left knee did not have functional loss after repetitive use testing.  The examiner opined that the Veteran's functional ability with repeated use was not limited by pain, weakness, fatigability or incoordination.  The Veteran's range of motion was within normal limits, and there was no limitation of his range of motion after repetitive testing.  The examiner opined that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

Although the Veteran reported experiencing bilateral pain on movement, objective testing did not find the pain to cause functional limitation to the point that compensable rating would be warranted.  The Board notes that bilateral knee pain was observed at 10 degrees of flexion for both knees during the January 2013 examination.   Even though the Veteran's flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, the Veteran's bilateral knees currently receive a 10 percent rating, and thus he already receives a minimum compensable rating for each joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  These ratings are specifically assigned based on the pain the Veteran experiences in both knees as compensable limitation of motion was not shown in either knee.  Accordingly, a rating in excess of 10 percent is not warranted for either knee based on limitation of motion prior to the respective total knee replacement surgeries.
 
The Board has also considered whether compensable ratings are warranted under any other relevant DCs.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  

Under 38 C.F.R. § 4.71a, DC 5257, the Veteran was assigned a 10 percent rating for slight lateral instability of the right knee effective prior to the total knee replacement surgery.

Regarding the right knee, the January 2013 examiner found that the medial/lateral and posterior instability testing for the right knee resulted in a slight instability finding.  There is no indication in the record that the Veteran's slight abnormal stability finding increased to moderate or severe or included recurrent subluxation under DC 5257.  Furthermore, neither the Veteran nor the record has raised this issue.  

Consequently, a rating in excess of 10 percent for the Veteran's right knee during the period on appeal is not warranted under DC 5257.

Turning to the Veteran's left knee, he stated at the September 2016 Board hearing that he wears a brace on his left knee due to pain and stability.  However, stability testing was consistently normal with regard to the left knee.

The January 2013 examiner reported that stability tests were within normal limits for the Veteran's left knee.  

During the November 2014 VA examination of the Veteran's left knee, the Veteran reported feeling unsecure with the left knee and states that he can't walk if his knee swells.  The examiner observed the Veteran using a roller walker as an assistive device.  The examiner reported that strength was normal and there was no instability of the left knee.  The examiner observed that the left knee showed no sign of effusion, joint instability, ankylosis or tibia, fibular impairments.  Moreover, the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test were all within normal limits for the left knee. 

In this case, the Board cannot find that the Veteran's symptoms of instability approach the "slight" severity that would be required for a 10 percent disability rating for the Veteran's left knee.  Objective stability testing of the Veteran's left knee has been consistently normal.  While the Board acknowledges the Veteran statements, that his left knee is unstable, the Board places greater weight on the VA examinations discussed above, which, based on clinical examinations did not detect any instability in the left knee.  While the Veteran has reported sensations of instability, such a conclusion is ultimately felt to be a medical determination as lay people can often misdiagnose symptoms or attribute them to the incorrect anatomical cause.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As such, the weight of the evidence does not describe recurrent subluxation or lateral instability that the Board finds meets a "slight" level of severity.  

Consequently, a separate compensable rating for the left knee is not warranted under DC 5257.

Under Diagnostic Code 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  There is no evidence in the record of these conditions at any time during the course of the Veteran's appeal; and there has been no allegation to the contrary.  The Veteran underwent VA examination in November 2014 of the left knee.  The examiner reported no ankylosis.  The Veteran underwent another VA examination in September 2015.  The examiner reported that the left and right knee showed no sign ankylosis or tibia, fibular impairments, or evidence of pain with weight bearing.  Thus, the Veteran does not warrant compensable ratings under any of these DCs as none of these conditions have been shown.

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking", pain and effusion into the joint.  Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent rating is assigned for symptomatic removal of symptomatic semilunar cartilage.  Semilunar cartilage is synonymous with the meniscus.

The January 2013 examiner specifically found that there is no evidence of any meniscal conditions.  Consequently, a separate compensable rating is not warranted for either knee under either DC 5258 or 5259.

As described above increased ratings are not warranted for either knee prior to the respective total knee replacement surgeries, and to this extent, the Veteran's claim is denied.

Right Knee Disability after August 1, 2015

The Veteran is seeking an increase rating in excess of 30 percent after August 1, 2015 for his right knee, which was assigned as directed by 38 C.F.R. § 4.71a, Diagnostic Code 5055.  During the September 2016 hearing the Veteran contended pain and discomfort with movement of his right knee.


Under Diagnostic Code 5055 (knee replacement), prosthetic replacement of a knee joint is rated 100 percent for one year following implantation of the prosthesis. (The one-year total rating commences after a one-month convalescent rating under 38 C.F.R. § 4.30).  Thereafter, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity a 60 percent rating is to be assigned.  Intermediate degrees of residual weakness, pain, or limitation of motion are to be rated by analogy to Diagnostic Codes 5256, 5260, 5261, or 5262.  The minimum rating following replacement of a knee joint is 30 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Here, the evidence of record does not indicate that the Veteran has experienced severe painful motion or weakness in the right extremities after August 2015 so as to warrant a rating in excess of 30 percent.

The reports indicated that the total right knee replacement surgery went well and the Veteran was noted to be doing "fantastic" weeks after.

Following the year of convalescence, the Veteran was provided with a VA examination in September 2015 to evaluate the state of his knee post-replacement.  The Veteran denied any surgical complications and says that the scar was well-healed, stable and without pain.  He noted that there was still a "crunch" in his right knee, but stated that it was not painful like prior to the surgery.  He indicated that the right knee felt a lot better, with only an intermittent pain that occurred with certain activities.  He denied both flare-ups and functional loss of the right knee.  The examiner observed crepitus and noted the initial range of motion for the right knee was outside the normal range (flexion 0-130 degrees and extension 130 to 0 degrees), but did not contribute to functional loss or pain with weight bearing or repetitive use testing.  The examiner opined that the Veteran's functional ability with repeated use was not limited by pain, weakness, fatigability or incoordination.

The examiner reported that the Veteran's right knee showed no sign of effusion, joint instability ankylosis or tibia, fibular impairments.  The Veteran's range of motion was within normal limits, and there was no limitation of his range of motion after repetitive testing. The examiner opined that the Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Moreover, the medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test and the medial/lateral meniscus stability test are all within normal limits for the right knee.

In this case, the Veteran receives the 30 percent minimum rating following replacement of a knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Board does not dispute that the Veteran experiences some discomfort in his post-surgical right knee, but the evidence of record does not indicate that the Veteran has experienced severe painful motion or weakness in his right knee to warrant a 60 percent rating.  The Veteran has consistently reported no higher than a level 3 pain rating in VA treatment records after his knee replacement prior to August 2015. A September 2015 VA examination after surgery did not indicate any severe painful range of motion or severe weakness testing results.  The examiner opined that the Veteran's functional ability with repeated use was not limited by pain, weakness, fatigability or incoordination.  The Veteran's stability testing was normal.  The Veteran reported during the 2015 examination, that his right knee felt a lot better, and he described only an intermittent pain.  While the Board does not wish to diminish the discomfort the Veteran continues to experience in his right knee, it is based on such symptomatology that the 30 percent disability rating is currently assigned.  The Board denies the Veteran's request for an increase rating in excess of 30 percent.

TDIU 

The Veteran is seeking (TDIU).  The Veteran is service connected for his knees, hernia, hernia scar, right shoulder, left ankle and sleep apnea.  He was denied TDIU in a September 2010 rating decision.  The Veteran filed a notice of disagreement.  An October 2011 Statement of Case denied TDIU, the Veteran appealed.  The Veteran stated in his October 2011 claim that he was unable to work sedentary employment due to severe sleep apnea.  The Veteran also requested a DRO hearing.  Upon review of the record, the Board notes that the Veteran was not scheduled for a DRO hearing as requested.  The Veteran stated at his September 2016 Board hearing that he is primarily unable to work due to his service connected bilateral knee condition and service connected sleep apnea.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the Veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b).  

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

While SSA decisions regarding unemployability are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations.  See e.g., Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).

The Veteran is currently in a convalescent period following a total knee replacement surgery on his left knee and is rated at 100 percent until April 2018.  He received a total temporary rating for his right knee from June 2017 to August 2014 following total knee replacement surgery on that knee.  As such, TDIU will not be considered during those periods.
 
Here, the Veteran's total combined rating for service-connected disabilities was 80 percent from February 9, 2001 to October 11, 2011 and 90 percent from August 1, 2015 to February 21, 2017 and as follows: 50 percent disabling for sleep apnea, 30 percent disabling for left knee arthroplasty, 20 percent for hernia, 20 percent for hernia scar, 20 percent for left ankle strain, 10 percent for right shoulder, and 10 percent for bilateral knee degenerative joint disease.  Accordingly, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to her service-connected disabilities.  As will be discussed, the evidence of record does not suggest that the Veteran's disabilities have rendered him unable to obtain or maintain substantially gainful employment at any time during the relevant period on appeal.

The September 2010 employment information from the Veteran's most recent employer (Auto Digital Services) indicated that the Veteran was responsible for scheduling production orders and that he was laid off because the position was eliminated.

The Veteran underwent a VA exam in July 2010.  The Veteran reported that he was laid off from the job scheduling orders and that he had not found a job in that type of work.  The examiner noted that the Veteran's ventral hernia condition had no effect on sedentary work.  The Veteran's left ankle condition would not affect sedentary work and the Veteran could do a physical job so long as it avoided uneven ground prolonged standing or walking.  The Veteran's right shoulder
condition had no effect on sedentary work.  The Veteran's bilateral knee condition would not have any effect on sedentary work, but the Veteran is unable to work at jobs that would require prolonged standing walking or repetitive bending.  The Veteran's sleep apnea and hernia scars were noted to have no effect on sedentary or physical employment. 

Prior to October 2011, the record includes several statements from co-workers stating that they observed the Veteran falling asleep at his place of employment.
The Veteran's supervisor at Auto Digital Services also provided a statement that the Veteran had problems sleeping on the job.

The January 2013 examiner opined that the Veteran's bilateral knee condition impacted his ability to work, noting that the Veteran could only walk a block, and can stand for only 10 minutes.

In a February 2013 letter, a VA social worker indicated that the Veteran appeared disabled because he struggled to walk, walked slow and had a difficult time getting up from a chair.  She further stated that she could not imagine a job that the Veteran could do.

The Veteran underwent a November 2014 examination prior to his left knee replacement.  The examiner opined that the Veteran's left knee condition
does not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).

In a May 2014 VA treatment note, the Veteran states he has a problem with the CPAP machine and he falls asleep if he sits in a chair.

A September 2014 VA treatment note indicates that the Veteran is prescribed sleep apnea equipment for treatment of his sleep apnea.  The record noted that the CPAP smartcard was downloaded and reported usage is good. The Veteran was issued a new mask after a leak was noted.

During the Veterans September 2015 examination.  The examiner opined that the Veteran's bilateral knee condition impacted his ability to work because he was unable to kneel and stoop.

In the September 2016 Board hearing, the Veteran stated that he is primarily unable to work due to his knee conditions and sleep apnea.  He said he last worked in December 2008 at an IT job and was laid off because he was sleeping on the job.  The Veteran testified to using a CPAP machine for treatment of his sleep apnea.  The Veteran also stated that he has a college education.

In an October 2016 Social Security Administration (SSA) fully favorable award letter, it was determined that the Veteran was able to a perform a limited range of sedentary work with his bilateral knee disabilities, but disabled because there are no jobs available that he could perform due his age and bilateral knee disability.  However, age is not a factor that VA is allowed to consider in evaluating employability.  Moreover, SSA took into account the Veteran's obesity and his DVT, two conditions which are not service connected disabilities, and which cannot therefore be considered in determining TDIU.

The Board notes that the Veteran underwent a right knee and left knee replacement June 17, 2014 and August 21, 2017 respectively.

After weighing all the evidence, the Board finds the greatest probative value in the July 2010 and November 2014 VA opinion.  The 2010 examiner reported that all of the Veteran's service connected disabilities (including sleep apnea) did not have an effect on the Veterans sedentary employment.  The November 2014 examiner reported that the Veteran's left knee condition did not affect any occupational task including walking, standing and sitting.  In the January 2013 and September 2015 examinations, the examiners opined that the Veteran's knee disabilities impacted his ability to work.  The Board finds that these opinions have some probative value, while the opinion concluded the Veteran's knee disabilities impacted his ability to work, the opinion did not rule out sedentary employment.  The January 2013 examiner limits the Veteran to walking a block and standing 10 minutes, and the September 2015 examiner found the Veteran unable to stoop and kneel. Thus, the Veteran could still work a sedentary job.

The Veteran's past occupation as a production schedular is a sedentary occupation, not physically demanding, and the Veteran has a college education.  The Veteran SSA award found that the Veteran can do sedentary work with some restrictions, but found the Veteran disabled due to age.  VA does not consider the age of the Veteran for rating purposes.  38 C.F.R. § 4.19. 

As for the February 2013 letter from a VA social worker, she stated that the Veteran appears unable to work because he walks slow and has difficulty getting out of chair.  The statement is a one page and conclusory in nature.  It does not provide rational for the statement nor does walking slow or having difficulty getting out of a chair specifically preclude sedentary employment.  As such, this statement is given limited probative value.

Consideration has been given to the Veteran's assertion that her is unable to work due to his severe sleep apnea and bilateral knee condition.  The Veteran testified and submitted lay statements that when working he often fell asleep on the job.

The Veteran is considered competent to describe symptoms of her service connected disabilities as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Veteran testified that he was laid off because he would fall asleep at the job. The Veteran is receiving the maximum disability rating for his sleep apnea under DC code 6847.  The employer submitted a form stating that the Veteran was laid off because the position was terminated.  As discussed above, the Board gives greater weight to the July 2010 and November 2014 VA opinion.

It is noted that the Veteran agreed at his hearing to get an opinion on employability from his doctor, but to date no such opinion has been obtained.

While the Board does not wish to minimize the nature and extent of the Veteran's statements and overall disability, but the evidence of record does not support his claim that his service connected disabilities alone, or in conjunction with one another, were sufficient to produce unemployability.  Although they produced some impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service connected disabilities.  Accordingly, TDIU is denied.


ORDER

An increased rating for the Veteran's right knee is denied.

An increased rating for the Veteran's left knee is denied.

TDIU is denied.



_______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals








